Citation Nr: 0623750	
Decision Date: 08/08/06    Archive Date: 08/18/06	

DOCKET NO.  01-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic sleep 
disorder, claimed as sleep apnea. 

2.  Entitlement to an initial compensable evaluation for 
restless leg syndrome. 

3.  Entitlement to an effective date earlier than December 
28, 1999 for the award of a 50 percent evaluation for 
vascular headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from August 1970 to 
August 1972, and from November 1974 to November 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1999, January 2002, and August 2003 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

In a rating decision dated in June 2005, the RO granted an 
earlier effective date of December 1, 1996 for the 30 percent 
evaluation for service-connected vascular headaches.  In that 
same decision, the RO granted a 50 percent evaluation for 
service-connected vascular headaches, effective from December 
28, 1999.  That 50 percent rating represents the maximum 
schedular evaluation available for service-connected vascular 
headaches.

The Board notes that, at the time of an RO hearing in April 
2001, the veteran's accredited representative indicated that 
the veteran was entitled "to no less than a 30 percent 
evaluation" for service-connected vascular headaches.  The 
representative further indicated that, should it be 
demonstrated that the veteran suffered from frequent 
prostrating or prolonged attacks, a 50 percent evaluation 
would be warranted.  The Board observes that, during the 
course of a recent hearing before the undersigned Veterans 
Law Judge in February 2006, the majority of the veteran's 
argument focused on the assignment of an effective date 
earlier than December 28, 1999 for the award of a 50 percent 
evaluation for service-connected vascular headaches.  Under 
the circumstances, the Board is of the opinion that the 
veteran is, in fact, satisfied with the current 50 percent 
evaluation in effect for service-connected vascular 
headaches.  Accordingly, no further consideration will be 
given to that particular issue.  Also, the claim for service 
connection for right facial paralysis, claimed as right 
eyelid disability, was granted by the June 2005 rating 
decision.  Therefore, this issue has been resolved and is not 
on appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).   

Finally, for reasons which will become apparent, the issues 
of service connection for a chronic sleep disorder, claimed 
as sleep apnea, and an effective date earlier than December 
28, 1999 for the award of a 50 percent evaluation for 
vascular headaches are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected restless leg syndrome is 
manifested by a tingling sensation and "jumping" of the 
veteran's left leg, with some complaints of pain, which 
approximate mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no more, for 
the veteran's service- connected restless leg syndrome have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.20, 4.124a, Diagnostic Code 8520 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in correspondence of May 2005, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for an increased rating, 
as well as what information and evidence should be submitted 
by him, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession pertaining to his 
claim.  Thereafter, the claims were readjudicated in the June 
2005 Supplemental Statement of the Case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Moreover, the grant of 
service connection occurred prior to enactment of the VCAA.  
Thus, proper action was issuance of a Statement of the Case; 
any notice error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

In reaching its determination, the Board has reviewed all the 
evidence in the appellant's claims file, which includes:  his 
multiple contentions, including those raised at an RO hearing 
in April 2001, and at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2006; service 
medical records; VA medical records; VA examination reports; 
private medical records; and private examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
service-connected restless leg syndrome.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).

Where there is a questions as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

While the Board must consider the veteran's history as 
required by various provisions of 38 C.F.R. Part 4, including 
Section 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.

In the case at hand, service connection and an initial 
noncompensable evaluation for restless leg syndrome were made 
effective from February 13, 1997, the date of receipt of the 
veteran's claim.  However, in a subsequent decision of June 
2005, the effective date was revised to December 1, 1996, the 
date following the veteran's discharge from service.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

In the present case, at the time of a VA medical examination 
in October 1998, the veteran gave a history of "twitching" of 
his left lower extremity.  According to the veteran, this 
occurred while he was sleeping, and often kept him awake at 
night.  When questioned, the veteran described this problem 
as a "creepy, crawly sensation" in his left lower extremity.  
The pertinent diagnosis noted was restless leg syndrome, for 
which the veteran was "relatively symptomatic," but 
treatable.

On VA neurologic examination in July 2000, the veteran gave a 
history of a tingling and itchy sensation in his lower 
extremity, predominantly in the foot and leg region.  The 
veteran described this as an "achy sensation," which occurred 
in particular when getting up from a sitting position.  
However, after a few minutes, the veteran's leg "became 
normal."  When questioned, the veteran stated that the 
sensation kept him awake at night, and that he had incomplete 
sleep.  The pertinent diagnosis noted was mild restless leg 
syndrome.

At the time of a subsequent VA psychiatric examination in 
August 2001, the veteran stated that he was currently 
receiving treatment from a neurologist for his restless leg 
syndrome.  According to the veteran, his restless leg 
syndrome was characterized by involuntary jerking of his leg, 
which upset his sleep.  Reportedly, the veteran was taking 
medication for his condition, but with little relief.

On subsequent VA examination in September 2001, the veteran 
stated that his restless leg syndrome had gradually worsened 
over time.  Review of the veteran's claims folder indicated 
that the veteran's restless legs were not much of a problem 
in 1998, though they had progressed to the point where the 
veteran spent very few hours sleeping at night as a result of 
his problem.  Currently, the veteran took medication for his 
problem, but with only some mild benefit.

At the time of a VA medical examination in December 2003, the 
veteran indicated that he was currently being evaluated for 
restless leg syndrome.  According to the veteran, he took 
medication for his problem, but continued to experience a 
"twitching" of his legs, in particular, at night.  Also noted 
was an "itchy feeling" accompanied by pain in the back of his 
left leg.  The pertinent diagnosis noted was mild to moderate 
restless leg syndrome.  

In correspondence of early May 2005, the veteran's private 
physician wrote that the veteran was currently taking 
medication for his restless leg syndrome.  According to the 
veteran's physician, while the veteran's legs were "not 
jumping as much," he continued to complain of an 
uncomfortable tingling sensation in his left leg.

At the time of a recent VA medical examination in June 2005, 
the veteran gave a history of restless leg syndrome, for 
which he took medication.  According to the veteran, while 
his symptoms had somewhat diminished with medication, he 
continued to experience a tingling sensation and "jumping" of 
his left leg.  The pertinent diagnosis noted was restless leg 
syndrome, on medication.

Pursuant to applicable law and regulation, the veteran's 
service-connected restless leg syndrome is rated by analogy 
to paralysis of the sciatic nerve.  38 C.F.R. § 4.20 (2005).  
In that regard, a 10 percent evaluation is warranted where 
there is evidence of mild incomplete paralysis of that nerve.  
A 20 percent evaluation requires demonstrated evidence of 
moderate incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  The term 
"incomplete paralysis" as regards peripheral nerve injuries 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis, whether 
due to the very level of the nerve lesion or to partial 
regeneration.  Where involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2005).

In the case at hand, it is clear that the veteran's restless 
leg syndrome has produced at least some impairment.  In that 
regard, the veteran has consistently complained of a 
"tingling sensation" present in both, but particularly in his 
left, leg.  Also noted are complaints of "jerking" of the 
left leg, and occasional pain.  While it is true that, 
following the taking of medication, the veteran has 
experienced some reduction in his symptomatology, he 
nonetheless continues to experience problems with his legs.  

Under the circumstances, the Board is of the opinion that the 
manifestations of the veteran's service-connected restless 
leg syndrome more nearly approximate the criteria for a 10 
percent evaluation than a noncompensable one, and have done 
so since the inception of the claim.  38 C.F.R. § 4.7 (2005).  
Accordingly, with the resolution of all reasonable doubt in 
the veteran's favor, a 10 percent evaluation for restless leg 
syndrome is in order.  38 C.F.R. § 4.3 (2005).  

An evaluation in excess of 10 percent is not indicated, 
inasmuch as the veteran's symptoms are wholly sensory and do 
not rise to the level consistent with moderate incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).


ORDER

An initial 10 percent evaluation for service-connected 
restless leg syndrome is granted, subject to those 
regulations governing the payment of monetary benefits.  


REMAND

In addition to the aforementioned, the veteran in this case 
seeks service connection for a chronic sleep disorder 
(claimed as sleep apnea), as well as an effective date 
earlier than December 28, 1999 for the award of a 50 percent 
evaluation for service-connected vascular headaches.  In 
pertinent part, it is argued that the veteran's current sleep 
disorder had its origin during his period or periods of 
active military service.  In the alternative, it is contended 
that the veteran's current sleep disorder is in some way 
causally related to his service-connected restless leg 
syndrome.  As regards the veteran's claim for an earlier 
effective date, it is argued that symptomatology consistent 
with a 50 percent evaluation for vascular headaches has been 
present since the date following the veteran's discharge from 
service.  

Regarding the veteran's claim for service connection for a 
chronic sleep disorder, the Board notes that, on a number of 
occasions in service, the veteran was heard to complain of 
difficulty sleeping.  While on two of those occasions, the 
veteran's sleep problems were felt to be the result of 
various "family stresses," on other occasions those problems 
appear to have been attributed to problems with the veteran's 
lower extremities.  More specifically, in August 1995, during 
his second period of active military service, the veteran was 
heard to complain of a swelling of both ankles, accompanied 
by a "pins and needles" sensation which interrupted his 
sleep.  In September 1996, the veteran complained of pain and 
twitching in his left foot, which caused him "to awake during 
sleep."  Significantly, at the time of a service separation 
examination in November 1996, the veteran once again 
complained of "frequent trouble sleeping."

As noted above, service connection is currently in effect for 
restless leg syndrome.  In addition, the veteran has recently 
received a diagnosis of sleep apnea.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence, to include an examination, would 
be appropriate prior to a final adjudication of the veteran's 
claim for service connection for a chronic sleep disorder.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Review of the record shows that the veteran was not provided 
with sufficient VCAA notice with respect to his claim for 
service connection for sleep apnea, or on the issue of an 
effective date earlier than December 28, 1999 for the award 
of a 50 percent evaluation for vascular headaches.  
Accordingly, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include an explanation as to the 
type of evidence needed to establish both (direct and 
secondary) service connection for sleep apnea, and an 
effective date earlier than that assigned for vascular 
headaches.  See Dingess, supra.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with respect to the claim for 
service connection (direct and secondary) 
for a sleep disorder and an effective 
date earlier than December 28, 1999 for 
the award of a 50 percent evaluation for 
vascular headaches.  The notice should 
also include an explanation regarding the 
information and evidence needed to 
establish a disability rating and earlier 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2005, the date of the 
veteran's most recent VA examination for 
compensation purposes, should then be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
an additional VA examination by an 
appropriate specialist in order to more 
accurately determine the nature and 
etiology of his current sleep disorder.  
As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.  The examiner 
should provide a complete rationale for 
his/her conclusions.

(a)  Following completion of the 
examination and review of the claims 
file, the examiner should specifically 
comment as to whether the veteran 
currently suffers from a chronic sleep 
disorder, to include, but not limited to, 
sleep apnea, and, if so, whether that 
disability more likely, less likely, or 
as likely as not (50 percent probability) 
had its origin during the veteran's 
period or periods of active military 
service.  

(b)  Should it be determined that the 
veteran does, in fact, suffer from a 
chronic sleep disorder which did not have 
its origin during the veteran's period or 
periods of active service, an additional 
opinion is requested regarding whether 
the veteran's current sleep disorder more 
likely, less likely, or as likely as not 
is proximately due to, the result of, or 
aggravated (permanently worsened beyond 
the natural progression of the disorder) 
by his service-connected restless leg 
syndrome.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.

4.  The RO should then review the 
veteran's claims for service connection 
for a chronic sleep disorder, claimed as 
sleep apnea, as well as for an effective 
date earlier than December 28, 1999 for 
the award of a 50 percent evaluation for 
service-connected vascular headaches.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


